Citation Nr: 1442690	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In June 2010, the Veteran testified before a Decision Review Officer (DRO) during a personal hearing held at the RO and a transcript of the hearing has been associated with the claims file.  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within this system include records of VA treatment which relate to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.  


FINDINGS OF FACT

1.  A left knee disability did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.  

2.  A right knee disability did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.  

3.  Resolving all doubt in the Veteran's favor, he has been diagnosed with PTSD, with anxiety, which is due to a verified in-service stressor.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

3.  The criteria for service connection for acquired psychiatric disorder manifested by PTSD and anxiety have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Proper notice regarding his service connection claims was provided by way of letters sent to the Veteran in January 2008 and June 2008.  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, and VA treatment records have been obtained and associated with the claims file.  The Veteran's representative asserted in a September 2014 Written Brief Presentation that the Veteran's service treatment records are incomplete; however, the RO has not made a formal finding that the Veteran's service treatment records are missing or incomplete.  Regardless, the Veteran's PTSD stressor has been confirmed and the Board herein grants the Veteran's related claim; thus, any defect in the duty to assist regarding that particular claim is harmless.  Regarding the Veteran's claim of a bilateral knee disability, the existing service treatment records document sufficient information which satisfies the in-service element of a service connection claim, such that a remand for additional efforts to be made to locate any missing service treatment records would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

The Veteran was afforded relevant VA examinations in August 2008, December 2009, and July 2010 which addressed the claimed disabilities on appeal.  The examination reports and resulting medical opinions are adequate because each examination was performed by a medical professional based on review of claims file and the Veteran's medical history.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, as noted above, in July 2011, the Veteran was afforded a personal hearing before a DRO in June 2010, during which the DRO fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the DRO complied with the duties of a hearing officer set forth in 38 C.F.R. § 3.103(c)(2) (2013).  

The Board finds that the duties to notify and assist the Veteran have been met, such that no further notice or assistance to the Veteran is required.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis and hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Bilateral Knees

The Veteran claims entitlement to service connection for bilateral knee disabilities.  

Service treatment records include an enlistment examination in February 1978 which documents a normal clinical evaluation, with no disabilities of the Veteran's knees noted.  A prior injury to the Veteran's femur in 1977 is noted; however, the examining physician specifically documented full range of motion of the Veteran's knees.  Additionally, in a contemporaneous report of medical history, the Veteran endorsed good health and specifically denied a trick or locked knee condition.  A subsequent examination in May 1984 documented full range of motion of the Veteran's knees and a scar on the right knee which was well healed, without sequelae.  At that time, the Veteran reported swollen or painful joints but again denied a trick or locked knee condition.  

An examination in April 1989 documented a normal clinical evaluation of the Veteran's lower extremities and musculoskeletal system.  However, in November 1989, the Veteran complained of left knee pain for three months.  The examining physician noted tenderness in the left knee, without swelling or deformity, and diagnosed left knee pain; the Veteran was discharged to full duty.  

A March 1998 record documents the Veteran's report of swollen knees in 1983 caused by prolonged standing.  This condition was treated with Indocin, with good results, and no complications or sequelae.  Finally, a separation examination in April 1998 documents the Veterans complaints of left knee pain, but contains no related findings of a permanent knee disability.  

Turning to the post-service evidence of record, the Board finds no medical treatment of record regarding the Veteran's knees until after the filing of his claim in November 2007.  VA treatment records include April 2009 x-ray findings which document normal results regarding the Veteran's knees.  However, shortly thereafter, in November 2009, a VA treatment note documents that the Veteran has arthritis symptoms in both knees.  X-rays of his knees in May 2010 revealed degenerative joint disease (DJD) in both knees, with edema noted in the patella bilaterally.  Then in June 2010, at an orthopedic surgery consultation, the Veteran complained of bilateral knee pain since 1985.  

The Board notes that there is no evidence of record that the Veteran had degenerative arthritis in his knees during active service, or within one year of separation from active service, such that the presumptive provisions regarding service connection for chronic diseases are inapplicable.  38 C.F.R. § 3.307, 3.309.  

Medical evidence of record does not document continuous symptoms or related treatment since service.  As discussed above, the earliest documented medical complaints regarding the Veteran's knees occurred after the filing of his claim in November 2007, nearly nine years after the Veteran's discharge from active service.  

The Veteran was afforded a VA examination of his knees in July 2010.  The examiner reviewed the Veteran's claims file and service treatment records, obtained a history from the Veteran, and conducted a thorough physical examination.  The Veteran reported that he could not recall any specific injury or trauma during active service, but stated he was put on a profile numerous times and was given an injection to his right knee in 1994 or 1995.  He stated that he had not been treated consistently since his time in the military, but that just recently his knees started to give him problems, which he reported as swelling, popping, and cracking, without any locking or catching.  Following a physical examination of the Veteran's knees, the VA examiner diagnosed early mild degenerative changes and patellofemoral pain of both knees that is consistent with normal wear and tear and early arthritis in a 51-year-old man.  The examiner stated that while there was evidence of mild degenerative changes, there was nothing in the Veteran's service treatment records that would have caused a permanent knee condition and no treatment or findings of significant trauma in service and thereafter.  He opined that the Veteran's patellofemoral knee syndrome is less likely than not related to his military service; rather, it is more likely due to the normal aging process.  

The Board finds the VA examiner's opinion to be highly probative evidence which weighs against the finding of a nexus between the Veteran's current bilateral knee disabilities and his active service.  The examiner's opinion was predicated on a review of the existing medical evidence of record, a medical history provided by the Veteran, and a thorough physical examination; moreover, the examiner's opinion contained a clear conclusion supported by a well-reasoned medical explanation.  See Nieves- Rodriguez, 22 Vet. App. 295; see also Stefl, 21 Vet. App. at 124.  

The Veteran is certainly competent to relate his observable symptoms of bilateral knee pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he has not shown that he possesses the necessary expertise to provide an etiological opinion relating such conditions to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, to the extent the Veteran's statements assert that his bilateral knee disabilities are related to active service, such statements are afforded little probative value.  

Additionally, the Veteran testified at the June 2010 DRO hearing that he had been put on light duty several time during service due to complaints of swelling in his knees.  He also reported receiving treatment for his knees within the first year after service discharge while residing in Denmark with his former spouse.  The Board finds that the Veteran's statements regarding light duty are inconsistent with his service treatment records, which do not show light duty status; thus, they are afforded little probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  To the extent that he asserts continuous symptoms or related treatment since service discharge, such statements are also afforded little probative value given that they are inconsistent with the other evidence of record, including the July 2010 VA examination, wherein he specifically reported that he had not been treated consistently since active service, but that his knees had only recently started to give him problems.  See id.  

In sum, there is no competent evidence of record of a nexus between the Veteran's current bilateral knee disabilities and his active service.  In the absence of such evidence, the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for left and right knee disabilities.  There is no reasonable doubt to be resolved and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


II.B.  Service Connection - Acquired Psychiatric Disorder

The Veteran first asserted entitlement to service connection for PTSD in November 2007.  Subsequently, his claim was expanded to include to entitlement to service connection for an acquired psychiatric disorder, to include anxiety and PTSD.  

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In particular, service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.125(a) (2013).  

In June 2008, the Veteran submitted a statement in support of his claim for PTSD, including a description of his claimed stressor; this was verified in a July 2008 memorandum by the United States Army and Joint Services Records Research Center (JSRRC).

Service treatment records document normal psychiatric examinations at entrance to service in February 1978 and at service discharge in April 1998.  The Veteran endorsed nervous trouble of any sort at enlistment and upon examination in May 1984; however, physician's notations indicate that the "nervous trouble" was due to his long history of epigastric symptoms, diagnosed in February 1978 as hyperactive mild gastritis treated by occasional antacids and with an excellent prognosis, with no complications or disabilities anticipated.  

Following his claim of entitlement to service connection for PTSD in November 2007, the Veteran was first afforded a VA PTSD examination in August 2008.  The VA examiner found that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD; rather, he diagnosed generalized anxiety disorder.  However, the examiner did not provide an opinion whether the diagnosis was related to the Veteran's active service, as requested by the RO.  As no etiological opinion was provided, the examination is deemed inadequate.  Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  

VA treatment records from April 2005 document negative depression and PTSD screens.  After a two-year hiatus from VA treatment, during which time he reported no acute medical conditions, the Veteran returned to VA treatment in August 2008.  A mental health initial evaluation from that time documents an initial diagnostic impression to rule out attention deficit disorder (ADD) and PTSD.  Subsequent VA treatment records from September 2008 and November 2008 document a clear diagnosis of PTSD.  Although these records are not in such great detail as a comprehensive VA examination, the Board presumes that VA mental health practitioners make such diagnoses in accordance with the DSM-IV as to both adequacy of symptomatology and sufficiency of the claimed stressor(s).  See Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  

The Veteran was afforded a subsequent VA examination in December 2009 to reconcile the Veteran's prior diagnoses of anxiety and PTSD.  A board of two VA examiners conducted the examination, which consisted of an in-depth review of records, a medical and personal history obtained from the Veteran, and a psychiatric mental status examination.  The examiners diagnosed anxiety disorder, not otherwise specified, and opined that it was at least as likely as not that the current diagnosis of anxiety disorder was not related to the Veteran's military service, as it was present prior to the military and not permanently worsened by his military service beyond its natural progression.  They also stated: "It is evident that if PTSD did exist in the past, it is now in remission."  

Also of record is a December 2010 statement submitted by the Veteran's treating VA psychiatrist in support of the Veteran's claim.  He reported that the Veteran had been a VA mental health patient since September 2008, and that he had a diagnosis of PTSD with related symptoms.  The psychiatrist discussed the Veteran's in-service stressors and stated that "[i]t is more likely than not that [the Veteran's] symptoms of PTSD are directly related to these traumatic experiences."  Additionally, the psychiatrist reported that despite the Veteran's ongoing compliance with a treatment plan, he continued to experience functional limitation due to his PTSD.  

The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans v. West, 12 Vet. App. 22, 31 (1998).  Additionally, the courts have repeatedly declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Although the Board is not required to accord any additional weight to the opinion of a treating physician, it is also not free to ignore the opinion of a treating physician.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Id.  Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez, supra.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

The Board has considered the conflicting opinions of the December 2009 VA examiners and the December 2010 opinion of the VA treating psychiatrist which are discussed above and affords the most probative value to the December 2010 opinion of the Veteran's treating VA psychiatrist.  

The December 2009 VA examination, while based upon a very thorough review of the claims file, is limited in its probative value as to the claimed PTSD condition.  The Board notes that the requirement of a current disability with respect to service connection claims is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The December 2009 VA examiners did not diagnose PTSD; therefore, the resulting opinion focused on whether or not the diagnosed anxiety disorder was related to the Veteran's service.  However, the examiners acknowledged that if PTSD did exist previously, it was in remission; however, they offered no etiological opinion whether PTSD, even in remission, was in any way related to the Veteran's active service.  

To the extent the December 2009 VA opinion found that anxiety existed prior to service and was not aggravated by such service, the Board acknowledges the statement of the Veteran's representative in September 2014 which argues against this conclusion, and points out that the probative value of the December 2009 VA opinion is further limited by service treatment records which document a preexisting epigastric condition, or nervous stomach, but no preexisting psychiatric condition.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  In any event, further discussion of this theory and particular condition is not warranted as the Board herein grants the claim based upon the Veteran's diagnosed PTSD condition.  

In sum, the December 2010 opinion of the Veteran's treating VA psychiatrist is highly probative and weighs in favor of the Veteran's claim.  The treating psychiatrist based his opinion on the Veteran's presenting symptomatology, including anxiety-relates symptoms, and current diagnosis of PTSD, and supported his opinion by a rationale that related the Veteran's condition to traumatic experiences during service.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise and that service connection is warranted for the Veteran's acquired psychiatric disorder, to include anxiety and PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a left knee disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for an acquired psychiatric disorder, to include anxiety and PTSD, is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


